 



EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this 31st day of January 2018, effective
the 1st day of January 2018, (the “Effective Date”) between Royal Energy
Resources, Inc., a Delaware corporation (the “Company”), and Richard A. Boone
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of owning, operating, and
acquiring natural resources assets (the “Business”);

 

WHEREAS, the parties hereto desire to enter into an agreement for the Company’s
employment of Executive on the terms and conditions contained in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Employment, Title and Responsibilities. Subject to the terms and conditions
of this Agreement, the Company hereby employs Executive, and Executive hereby
accepts employment with the Company, beginning as of the Effective Date. The
Executive shall be employed as the Chief Executive Officer (“CEO”) for the
Company. The duties of the Executive shall include the duties and projects
typical of the office (the “Executive’s Services”), which shall include, but not
be limited to, overall responsibility of managing the Company, and such duties
as are customarily performed by the CEO in a similar position as well as such
other unrelated services and duties as may reasonably be assigned to the
Executive from time to time by the Board of Directors (the “Board”), the
Executive Chairman, and/or any Executive Committee approved by the Board and
delegated authority by the Board.

 

2. Time Commitment; Location of Services. During the Term, as hereinafter
defined, Executive will devote such business time, attention and energies to the
diligent and faithful performance of Executive’s duties as an Executive of
Company and to his duties under his employment agreement (the “Rhino Agreement”)
with Rhino Resource Partners, LP (“Rhino”), with the expectation that the
Executive’s business time and efforts shall be allocated between the Employer
and Rhino roughly in proportion to the amount of base salary payable by the
Employer and Rhino to the Employee. The Executive will not, without the express
written consent of the Company, during the term of this Agreement directly or
indirectly actively engage in any other business, either as executive, employer,
consultant, principal, officer, director, advisor, or in any other capacity,
either with or without compensation, without the prior written consent of
Company. Executive shall perform his duties primarily at the offices of the
Company in Lexington, Kentucky, and at such other place(s) as the need,
business, or opportunities of the Company may require from time to time.

 

 

 

 

3. Compensation and Benefits. In consideration of Executive’s Services under
this Agreement, Company will provide to Executive compensation and other
benefits as set forth on Exhibit A attached hereto. The Company may withhold
from any payments to Executive any taxes that are required by applicable law.

 

4. Expenses. The Company shall reimburse the Executive, in accordance with the
Company’s policies and practices in effect from time to time, for all
out-of-pocket expenses reasonably incurred by the Executive in performance of
the Executive’s duties under this Agreement. The Executive is responsible for
proper substantiation and reporting of all such expenses in accordance with
Company rules, regulations, policies and practices in effect from time to time.

 

5. Covenants of Executive. Executive understands and acknowledges that the
Company’s ability to develop and retain trade secrets, customer lists,
proprietary techniques, information regarding customer needs and other
confidential information relating to the Company Business is of the utmost
importance to the Company’s success, and Executive further acknowledges that
Executive will develop and learn information in the course of Executive’s
employment that would be useful in competing unfairly with the Company. In light
of these facts and in consideration of Executive’s employment with the Company
and the Company’s agreement to compensate Executive on the terms set forth
herein, Executive covenants and agrees with Company as follows:

 

  5.1. Confidential Information. Executive shall use his best efforts to protect
Confidential Information. During and after association with Company, Executive
will not use (other than for Company) or disclose any of Company’s Confidential
Information. “Confidential Information” means information, without regard to
form, relating to Company’s customers, operation, finances, and business that
derives economic value, actual or potential, from not being generally known to
other Persons, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations (including compilations of customer
information), programs, models, concepts, designs, devices, methods, techniques,
processes, financial data or lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to Company by third
parties that Company is obligated to maintain as confidential. Confidential
Information subject to this Agreement may include information that is not a
trade secret under applicable law, but information not constituting a trade
secret only shall be treated as Confidential Information under this Agreement
for a two (2) year period after the date on which Executive’s employment with
the Company is terminated (the “Termination Date”). “Person” means any
individual, corporation, limited liability company, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.         5.2. Return of Materials. On the Termination Date or for
any reason or at any time at Company’s request, Executive will deliver promptly
to Company all materials, documents, plans, records, notes, or other papers and
any copies in Executive’s possession or control relating in any way to Company’s
Business, which at all times shall be the property of Company.

 

 2 

 

 



  5.3. Solicitation of Executives and Independent Contractors. During
Executive’s employment hereunder and for two (2) years after the Termination
Date, Executive will not induce, solicit, or assist in the solicitation of, any
Person employed or engaged by Company in any capacity (including without
limitation as an Executive or independent contractor), to terminate such
employment or other engagement, whether or not such Person is employed or
engaged pursuant to a contract with Company and whether or not such Person is
employed or otherwise engaged at will.         5.4. Non-Solicitation of
Customers. During Executive’s employment hereunder, and for a period of twelve
(12) months after the Termination Date, Executive will not, except on behalf of
the Company or an affiliate of the Company, directly or indirectly, whether
alone or with any other Person as a partner, officer, director, Executive,
agent, shareholder, consultant, sales representative or otherwise solicit,
induce or encourage any customer of the Company to terminate the customer’s
relationship with the Company or any way reduce the amount of business which the
customer does with the Company.         5.5. Disparagement. Executive shall not
at any time make false, misleading or disparaging statements about Company,
including its products, services, management, Executives, and customers.        
5.6. Prior Agreements. Other than Executive’s employment with Rhino, Executive
warrants that Executive is not under any obligation, contractual or otherwise,
limiting or affecting Executive’s ability or right to perform freely Services
for Company, other than the Rhino Agreement. Upon execution of this Agreement,
Executive will give Company a copy of any such other agreement, or notify
Company of any agreement if a written agreement is not available, with a prior
employer or other Person purporting to limit or affect Executive’s ability or
right to perform Services for Company, to solicit customers or potential
customers, to solicit the Executives or independent contractors of a prior
employer or other Person, or to use any type of information.         5.7. Work
For Hire Acknowledgment; Assignment. Executive acknowledges that work on and
contributions to documents, programs, and other expressions in any tangible
medium (collectively, “Works”) are within the scope of Executive’s employment
and part of Executive’s duties, responsibilities, or assignment. Executive’s
work on and contributions to the Works will be rendered and made by Executive
for, at the instigation of, and under the overall direction of, Company, and all
such work and contributions, together with the Works, are and at all times shall
be regarded, as “work made for hire” as that term is used in the United States
Copyright Laws. Without limiting this acknowledgment, Executive assigns, grants,
and delivers exclusively to Company all rights, titles, and interests in and to
any such Works, and all copies and versions, including all copyrights and
renewals. Executive will execute and deliver to Company, or its successors and
assigns, any assignments and documents Company requests for the purpose of
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature, including all copyrights in and to the
Works, and Executive constitutes and appoints Company as its agent to execute
and deliver any assignments or documents Executive fails or refuses to execute
and deliver, this power and agency being coupled with an interest and being
irrevocable.

 

 3 

 

 

  5.8. Inventions, Ideas and Patents. Executive shall disclose promptly to
Company, and only to Company, any invention or idea of Executive (developed
alone or with others) conceived or made during Executive’s employment by Company
or within six months of the Termination Date. Executive assigns to Company any
such invention or idea in any way connected with Executive’s employment or
related to Company’s Business, its research or development, or demonstrably
anticipated research or development and will cooperate with Company and sign all
papers deemed necessary by Company to enable it to obtain, maintain, protect,
and defend patents covering such inventions and ideas and to confirm Company’s
exclusive ownership of all rights in such inventions, ideas and patents, and
irrevocably appoints Company as its agent to execute and deliver any assignments
or documents Executive fails or refuses to execute and deliver promptly, this
power and agency being coupled with an interest and being irrevocable. This
constitutes written notification that this assignment does not apply to an
invention for which no equipment, supplies, facility or trade secret information
of Company was used, and which was developed entirely on Executive’s own time,
unless (a) the invention relates (i) directly to Company’s Business, or (ii) to
Company’s actual or demonstrably anticipated research or development, or (b) the
invention results from any work performed by Executive for Company.         5.9.
Property of Company. Executive acknowledges and agrees that all business
Executive generates because of his affiliation with the Company is and shall be
the sole property of the Company. All receivables, premiums, commissions, fees
and other compensation generated by the Executive’s Services are the property of
the Company. The Executive is hereby prohibited from invoicing customers of the
Company except with the express written consent of the Company. All checks or
bank drafts representing payment for goods or services sold or rendered by the
Company are property of the Company, and all monies or other consideration in
whatever form received by the Executive from a customer of the Company shall be
tendered immediately to the Company.         5.10. Company Policies. During
Executive’s employment with the Company, Executive shall observe all Company
rules, regulations, policies, procedures and practices in effect from time to
time, including, without limitation, such policies and procedures as are
contained in the Company policy and procedures manual, as may be amended or
superseded from time to time.

 

 4 

 

 

  5.11. Other Employment. Other than Executive’s employment with Rhino,
Executive hereby agrees, upon the Effective Date of this Agreement, not to
accept or to continue in any appointment to any employment, consultantcy,
management or board position with any other profit or non-profit company without
the prior approval of the Board or the Executive Chairman of the Company, which
approval will not be unreasonably withheld or delayed. This notwithstanding,
nothing herein shall prohibit the Executive from being an investor in another
company such as a member of a limited liability company, a limited partner of a
limited partnership or a stockholder of a corporation, unless (i) the Executive
holds a general partner, manager, employee, consultant or associated Board
position in such entity or (ii) such ownership would violate any of the
Executive’s covenants in this Section 5.

 

  6. Term; Termination.         6.1. Term. Unless terminated earlier pursuant to
the provisions of this Section 6 or unless extended pursuant to the provisions
of Section 7 below, this Agreement and the Executive’s employment with the
Company shall terminate on the close of business on the first (1st) anniversary
of this Agreement (the “Initial Term”). At such time, the Executive shall be
entitled to no further salary or benefits other than those earned or accrued but
unpaid as of that date, except as specifically set forth herein.         6.2.
Termination. Executive’s employment with the Company may be terminated at any
time during the Initial Term or any Successive Term, as defined herein, of this
Agreement for any of the following reasons:

 

  6.2.1. By The Company For Cause.

 

(i) The Company may, at its sole discretion, upon following the procedures in
clause (ii) below, terminate the employment of the Executive For Cause prior to
the expiration of the Initial Term or any Successive Term. For purposes of this
Section 6.2.1, the term “For Cause” means the Executive:

 

  (a) Fails or refuses in any material respect to perform any duties, consistent
with his position or those which may reasonably be assigned to him by the Board
or materially violates company policy or procedure;         (b) Is grossly
negligent in the performance of his duties hereunder;         (c) Commits of any
act of fraud, willful misappropriation of funds, embezzlement or dishonesty with
respect to the Company;         (d) Is convicted of a felony or other criminal
violation, which, in the reasonable judgment of the Company, could materially
impair the Company from substantially meeting its business objectives;

 

 5 

 

 

  (e) Engages in any other intentional misconduct adversely affecting the
business or affairs of the Company in a material manner. The term “intentional
misconduct adversely affecting the business or affairs of the Company” shall
mean such misconduct that is detrimental to the business or the reputation of
the Company as it is perceived both by the general public and the biotechnology
industry; or         (f) Dies or is disabled for three consecutive months in any
calendar year to such an extent that the Executive is unable to perform
substantially all of his essential duties for that time.

 

(ii) With respect to matters referred to in Section 6.2.1(i)(a) and (b) above,
the Executive shall not be terminated unless the Company has given the Executive
written notice of and opportunity to cure the alleged cause for termination and
the Executive has not fully cured the cause within (30) days of receipt of such
written notice thereof (the “Cure Period”). Should Executive fail to fully cure
within thirty (30) days of receipt of such written notice, the Executive’s
employment shall terminate at the close of business on the last day of the Cure
Period. Furthermore, there shall not be cause for termination under Sections
6.2.1(i)(a) if the Executive unintentionally fails in any material respect to
perform any duties, consistent with his position or those which may reasonably
be assigned to him by the Board because of the Executive’s physical or mental
disability. In such case, the provisions of Section 6.2.1(f) would control.
During said Cure Period, the Executive’s salary and benefits shall continue.
Following termination, however, the Executive shall not be entitled to any
further salary or benefits other than those previously accrued but unpaid
through the date of termination. With respect to matters referred to in (i)(c)
through (f) above, the Executive may be terminated immediately without an
opportunity to cure and shall not be entitled to payment of any further salary
or benefits other than those previously accrued but unpaid through the date of
termination.

 

(iii) Should the Company terminate Executive’s employment For Cause prior to the
end of the Initial Term or any Successive Term of this Agreement, the Executive
shall be entitled to no further salary or benefits other than those earned or
accrued but unpaid as of that date; provided, however, that the Executive shall
have whatever rights he may then have, if any, to continued medical insurance
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 

  6.2.2. By The Company Without Cause.

 

The parties hereto agree that the Company may, in its sole discretion, terminate
the Executive’s employment with the Company prior to the expiration of the
Initial Term or any Successive Term of this Agreement without notice and without
cause (“Without Cause”).

 

 6 

 

 

  6.2.3. By The Executive For Good Reason.

 

The Executive may, in his sole discretion, upon following the procedures below,
at any time prior to the expiration of the Initial Term or any Successive Term
of this Agreement terminate the Executive’s employment with the Company for Good
Reason. For purposes of this Section 6.2.3, the term “Good Reason” means:

 

(i) Any removal of the Executive from his position as Chief Executive Officer of
the Company without his being appointed to a comparable or higher position in
the Company;

 

(ii) The assignment to the Executive of duties materially inconsistent with the
status of Chief Executive Officer of the Company, and the Company fails to
rescind such assignment within thirty (30) days following receipt of written
notice to the Board of Directors of the Company from Executive, which notice
shall inform the Board of Directors which assignment of his is materially
inconsistent and why and that absent its rescission, Executive intends to
terminate his employment for Good Reason pursuant to this Section 6.2.3; or

 

(iii) Any requirement that the Executive be required to perform his duties
outside of Lexington, Kentucky.

 

With respect to matters referred to in Section 6.2.3(i)-(iv) above, the
Executive shall not terminate this Agreement for Good Reason unless the
Executive has given the Company written notice of and opportunity to cure the
alleged Good Reason and the Company has not fully cured the Good Reason within
(30) days of receipt of such written notice thereof (the “Cure Period”).

 

  6.2.4. By The Executive Following a Change in Control.

 

The Executive may, in his sole discretion, terminate this Agreement by not less
than 60 days prior written notice at any time within twelve months following a
Change of Control of the Company. For purposes of this Section 6.2.4, the term
“Change of Control” means:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then outstanding
Shares of common stock of the Company (the “Common Stock”) by a person or entity
who is not a current stockholder of the Company; or

 

(ii) The consummation of (1) a reorganization, merger or consolidation (any of
the foregoing, a “Merger”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Common Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of the corporation resulting from Merger, (2) a complete
liquidation or dissolution of the Company or (3) the sale or other disposition
of all or substantially all of the assets of the Company, excluding a sale or
other disposition of assets to a subsidiary of the Company.

 

 7 

 

 

  6.2.5.Right to Severance.

 



In the event the Company terminates Executive’s employment Without Cause or the
Executive appropriately terminates this Agreement for Good Reason or as a result
of a Change of Control:

 

(i) The Executive shall be entitled to severance pay equal to six (6) months of
his then Base Compensation payable in equal amounts in accordance with the
Company’s payroll practices in effect from time to time;

 

(ii) For three (3) months following his termination or until Executive is
provided with medical coverage by another employer or entity, whichever shall
first occur, the Company, at its own expense, shall continue to provide medical
insurance coverage for the Executive and his qualifying dependents to the same
extent and under the same conditions as provided to other senior executives of
the Company, if any. Thereafter, Executive shall have whatever rights he may
then have, if any, to continued medical insurance coverage pursuant to the
provisions of COBRA.

 

(iii) Any options, warrants, restricted stock awards or contingent stock rights
which are not then vested shall immediately vest; and

 

(iv) Except as provided above in this Section 6.2.5, the Executive shall receive
no further compensation or benefits of any kind other than any salary or
benefits earned or accrued but unpaid as of that date.

 

7. Successive Terms Of This Agreement. Should Executive’s employment not be
terminated prior to the close of business of the Initial Term, as provided for
in Section 6 above, then Executive’s employment shall continue for up to two
successive one-year terms upon the same terms and conditions applicable to the
Initial Term (or such other terms and conditions as may be agreed by the
Executive and the Company) unless, at least thirty (30) days prior to the
expiration of the Initial Term or any Successive Term of this Agreement, either
party hereto notifies the other in writing of his/its intention not to continue
this Agreement for a Successive Term.

 

8. Setoff. All amounts due or payable to Executive by Company pursuant to this
Agreement are subject to reduction and offset to the extent permitted by
applicable law for any amounts due or payable to Company by Executive.

 

 8 

 

 

9. No Conflicting Obligations. Other than Executive’s employment with Rhino,
Executive represents and warrants that Executive is not subject to any
noncompetition agreement, nondisclosure agreement, employment agreement, or any
other contract of any nature whatsoever, oral or written, with any Person other
than Company, or any other obligation of any nature, which will or could cause a
breach of or default in, or which is in any way inconsistent with, the terms and
provisions of this Agreement.

 

  10. Miscellaneous.         10.1. Agreement Binding. This Agreement will inure
to the benefit of and be binding upon Company and its successors and assigns,
and Executive and Executive’s heirs, executors, administrators and personal
representatives. This Agreement may not be assigned by Executive or by Company,
except that Company may assign its rights under this Agreement without the
written consent of Executive to any affiliate of Company or in connection with
any transfer of Company or of all or any substantial part of the Company
Business (and such assignment will not constitute a termination of Executive’s
employment by Company for purposes of this Agreement) (“Permitted Assignment”);
provided, however, that such affiliate or transferee will be obligated to
perform this Agreement in accordance with its terms. Company will be released
from all of its obligations under this Agreement upon a Permitted Transfer.    
    10.2. Entire Agreement. This Agreement, including any attachments, contains
the entire agreement between the parties with respect to employment of Executive
by the Company and no statement, promise or inducement made by either party
hereto, or any agent of either party, which is not contained in this Agreement,
will be valid or binding; and this Agreement may not be enlarged, amended,
modified or altered except in a writing signed by Company and Executive and
specifically referencing this Agreement. The provisions of this Agreement do not
in any way limit or abridge any rights of Company or any affiliate under the
laws of unfair competition, trade secret, copyright, patent, trademark or any
other applicable laws, all of which are in addition to and cumulative of the
rights of Company under this Agreement.         10.3. Provisions Severable. If
any provision or covenant of this Agreement is held by any court to be invalid,
illegal or unenforceable, either in whole or in part, then such invalidity,
illegality or unenforceability will not affect the validity, legality or
enforceability of the remaining provisions or covenants of this Agreement, all
of which will remain in full force and effect. If any covenant in Section 5 is
held to be unreasonable, arbitrary, or against public policy, such covenant will
be considered to be divisible with respect to scope, time, and geographic area,
and such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against
Executive.         10.4. Prior Agreements. The terms and conditions of all prior
agreements between the Company and Executive concerning the employment of
Executive with the Company are hereby terminated and superseded by the terms and
conditions of this Agreement.

 

 9 

 

 

  10.5. Remedies. Executive acknowledges that if Executive breaches or threatens
to breach Executive’s covenants and agreements in this Agreement, then
Executive’s actions may cause irreparable harm and damage to Company which could
not be adequately compensated in damages. Accordingly, if Executive breaches or
threatens to breach this Agreement, then Company will be entitled to injunctive
relief, in addition to any other rights or remedies of Company under this
Agreement or otherwise. Executive will indemnify Company and its affiliates and
hold them harmless against and in respect of all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including reasonable attorneys’
fees, resulting from or relating to any breach by Executive of Executive’s
representations, warranties, covenants and agreements under this Agreement.    
    10.6. Waiver. Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement will not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver and
specifically referencing this Agreement.         10.7. Notices. All notices and
other communications required or permitted to be given or made under this
Agreement will be in writing and delivered personally or sent by pre-paid, first
class certified or registered mail, return receipt requested, or by facsimile
transmission, to the intended recipient of this Agreement at such recipient’s
address or facsimile number set forth below the person’s signature to this
Agreement. Any such notice or communication will be deemed to have been duly
given immediately (if given or made in person or by facsimile confirmed by
mailing a copy of this Agreement to the recipient in accordance with this
Section 10.7 on the date of such facsimile), or three days after mailing (if
given or made by mail), and in proving same it will be sufficient to show that
the envelope containing the same was delivered to the delivery or postal service
and duly addressed, or that receipt of a facsimile was confirmed by the
recipient as provided above. Any Person entitled to notice may change the
address(es) or facsimile number(s) to which notices or other communications to
such Person will be delivered, mailed or transmitted by giving notice of this
Agreement to the parties hereto in the manner provided in this Agreement.      
  10.8. Covenants Independent; Survival.

 

(a) The covenants, agreements, representations, and warranties of Executive
contained in this Agreement are separate and independent from the covenants,
agreements, representations and warranties of Executive contained in any other
agreement or document in favor of Company or any of its affiliates, and this
Agreement will in no way affect or be affected by the scope or continuing
validity of any such covenant, agreement, representation or warranty of
Executive.

 

 10 

 

 

(b) Executive’s obligations pursuant to Section 5 will survive the Termination
Date and any termination of this Agreement. Except as required by law or the
express terms of any Executive benefit plan in which Executive participates,
neither Executive nor Executive’s heirs, executors, administrators or personal
representatives, will be entitled to any salary, bonus or other compensation or
any benefits during or for any period after the Termination Date.

 

  10.9. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.         10.10. Headings. Section and other headings
contained in this Agreement are for reference purposes only and are in no way
intended to define, interpret, describe or otherwise limit the scope, extent or
intent of this Agreement or any of its provisions.         10.11. Withholding.
Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by Company under this Agreement to Executive will be subject
to the withholding of such amounts relating to taxes or other charges as Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation.         10.12. Tax Consequences. Company will have no obligation to
any Person entitled to the benefits of this Agreement with respect to any tax
obligation any such Person incurs as a result of or attributable to this
Agreement, including all supplemental agreements and Executive benefits plans
incorporated by reference therein, or arising from any payments made or to be
made under this Agreement or thereunder.         10.13. Governing Law. This
Agreement and the rights and obligations of the parties under this Agreement
will be governed by and construed and enforced in accordance with the laws of
the Commonwealth of Kentucky, without regard to its principles of conflicts of
law.         10.14. Construction. The language in all parts of this Agreement
will be construed, in all cases, according to its fair meaning, and not for or
against either party hereto. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement.    
    10.15. Obligations Contingent. The obligations of Company under this
Agreement, including its obligation to pay the compensation provided for in this
Agreement, are contingent upon Executive’s performance of Executive’s
obligations under this Agreement. The duties, covenants and agreements of
Executive under this Agreement, being personal, may not be delegated.

 

 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  EXECUTIVE:               Name: Richard A. Boone         ROYAL ENERGY
RESOURCES, INC.:         By:     Title: William L. Tuorto   Name: Executive
Chairman

 

 12 

 

 

Exhibit A

 

Compensation and Benefit Terms

 

Executive’s Titles



Chief Executive Officer



   

Initial Term



12 months.

   

Base Salary





$50,000, payable monthly in arrears on the first day of the month.



 

 13 

 



 

 

 

